       Case 4:19-cr-00328-BLW Document 6 Filed 10/24/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO




UNITED STATES OF AMERICA,
                                           Case No. CR 19-328-E-BLW
            Plaintiff,
                                           ORDER ON MOTION TO UNSEAL
      vs.                                  INDICTMENT

SHAUN GEYER,

            Defendant.




     IT IS HEREBY ORDERED that the Motion to Unseal the Case in the above matter is

GRANTED.


                                             DATED: October 24, 2019


                                             _________________________
                                             Honorable Candy W. Dale
                                             United States Magistrate Judge




ORDER ON MOTION TO UNSEAL INDICTMENT- 1
